from a judgment of the County Court of Columbia County (Nichols, J.), rendered May 16, 2006, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the third degree in satisfaction of a charge contained in a superior court information as well as another pending felony charge. Defendant executed a written waiver of appeal preserving only his right to appeal the sentence if County Court did not accept the joint recommendation of the parties that defendant be sentenced to three years in prison and two years of postrelease supervision. Defendant was sentenced in accordance with the joint recommendation and he now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and waiver of the right to appeal. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.